 Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 1 of 22 PageID #: 11




AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                          for the




                                                            )
                                                            )
                             Plaintiff
                                                            )
                                v.                          )       Civil Action No.   3 .' ,q. . t    v..-1 lf2 -C,;/-H3
         Ah{/{J               ;Ju~ @jtvrU-.                 )
                                                            )
                                                            )
                            Defendant


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

       ;:2.2tJ7!-kvi~--v L~vr~
       hui'sv/t/-(, ;&,,,-k,,i:y L/021Y
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:




        If you fail to respond, judgment by default will be entered against you for the reHef demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                       CLERK OF COURT


 Date:
         - - -------                                                              Signature of Clerk or Deputy Clerk
  Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 2 of 22 PageID #: 12




AO 440 (Rev. 12109) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be flied with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and title, if any)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                   - -- - - - - - - - - - - - - - - -
                                                                                   0 n (date)                        ; or
         ------- - ---------------
           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                                                                  ----------
                                                                , a person of suitable age and discretion who resides there,
          ----------------
           on (date)                               , and mailed a copy to the individual's last known address; or
                        --------
           0 I served the summons on (name of individual)                                                                      , who is
                                                            - ------ -------------
            designated by law to accept service of process on behalf of (name of organization)
                                                                                    on (date)                        ; or

           0 I returned the summons unexecuted because                                                                             ; or

           0 Other (specify):




           My fees are$                             for travel and $                 for services, for a total of$          0.00


            I declare under penalty of perjury that this information is true. ·



 Date:
                                                                                          Server's signature



                                                                                         Printed name and title




                                                                                           Server's address

  Additional information regarding attempted service, etc:
 Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 3 of 22 PageID #: 13




AO 440 (Rev . 12/09) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                           for the




                                                             )
                                                             )
                              Plaintiff
                                                             )
                                 v.                          )
                                                             )
                                                                     Civil Action No.   /!J: Jq- CV- '742-C H13
   h 050 ·1l{ UrbAt L-tt1fV{,                                )
                                                             )
                             Defendant


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

   I 53S uJk J                             /!J,tpiff/J~
   l--ou:sr!ll<-                1
                                       /   £-; <Jo-u; z_
           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                        CLERK OF COURT


 Date: _ _ _ _ _ _ __ _
                                                                                   Signature of Clerk or Deputy Clerk
  Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 4 of 22 PageID #: 14




AO 440 (Rev. 12/09) Swnmons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, ifany)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or
          ------- -- - - - - -- --------                                                       - - -- -- --
           0 I left the summons at the individual's residence or usual place of abode with             (name)
                                                                                                            - - -- - - - - - -
                                                                , a person of suitable age and discretion who res ides there,
          - - - -- -- -- - - - - - - -
           on (date)                                , and mailed a copy to the individual's last known address; or
                        --------
           0 I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

           0 I returned the summons unexecuted because                                                                             ; or

           0 Other (specify):




            My fees are$                            for travel and $                 for services, for a total of$          0.00


            I declare under penalty of perjury that this information is true. ·



  Date:
                                                                                          Server 's signature



                                                                                        Printed name and title




                                                                                           Server's address


  Additional infonnation regarding attempted service, etc:
 Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 5 of 22 PageID #: 15




AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                            for the




                                                                      Civil Action No.   3,' /9..- G,V- ?l/2-{!_;Hf3

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant 's name and address)

   3-:> 3 z_           /VL'-'J bt,y/ R( _
  bu, S v; }&._ 1                   !Cy         L/6   ~If
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:




        If you fail to respond, judgment by default will be entered against you for the reHef demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


 Date: _ _ _ _ _ _ __ _
                                                                                    Signature of Clerk or Deputy Clerk
  Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 6 of 22 PageID #: 16




AO 440 (Rev. 12/09} Swnmons in a Civil Action (Page 2}

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name ofindividual and title, ifany)
 was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                    - -- - - - - - -- - - - - - - - - -
                                                                                    0n   (date)                       ;   or
          - - - - - -- - - -- - - -- - - - - - - -- -                                             - - -- - - - -
           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                                                                   ----------
                                                                ' a person of suitable age and discretion who res ides there,
          - - - - -- - - - - - - - - - - -
           on (date)                                ' and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                    on (date)                         ; or

           0 I returned the summons unexecuted because                                                                                ; or

           0 Other (specify) :




            My fees are$                            for travel and $                 for services, for a total of$             0.00


            I declare under penalty of perjury that this information is true. ·


  Date:
                                                                                            Server's signature



                                                                                          Printed name and title




                                                                                             Server's address


  Additional information regarding attempted service, etc:
 Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 7 of 22 PageID #: 17




AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                          for the




 '-}µj{
    t
               f /Ji,d1;{/# 1)1ttfv!)t,·
                    .-       Plaintiff
                                                            )
                                                            )
                                                            )
                                                            )       Civi!ActionNo.    o'. 1q-tv. . 14z . . Cf/B
         J~ kl~-w , /,,J rrk (                              )
                                                            )
                                                            )
                            Defendant


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant 's name and address)

     .tj/0          ~)             J+/'-f'~J-
                                     C!_hhj Jf     v+
   _,/4u 'r- l(l- LI< 1 Jc}, L/b2.• z.
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ .
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                       CLERK OF COURT


 Date:
                                                                                  Signature of Clerk or Deputy Clerk
  Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 8 of 22 PageID #: 18




AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and title, ifany)
 was received by me on (date)


           Cl I personally served the summons on the individual at (place)
                                                                                   - - - -- - - -- - - - -- - - - -
                                                                                   0 n (date)                        ; or
          - -- - - -- - -- - - - - -- - - -- - - -                                              --------
           Cl I left the summons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
          ------ -- - -------
           on (date)                                , and mailed a copy to the individual's last known address; or
                        - - - -- -- -
           Cl I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                    on (date)                        ; or

           Cl I returned the summons unexecuted because                                                                            ; or
                                                                       - - --------- ---------
           Cl Other (specify):




            My fees are$                            for travel and $                 for services, for a total of$          0.00


            I declare under penalty of perjury that this information is true. ·



  Date:
                                                                                          Server 's signature



                                                                                         Printed name and title




                                                                                           Server's address

  Additional information regarding attempted service, etc:
 Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 9 of 22 PageID #: 19




AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                          for the




                                                                    Civil Action No.   '3 ! Jq-~\/· 7c.{ l - C, (!/5

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant 's name and address)

   I£ J 5 lvtAJ /5,rtJvc/lt.JAy
   µ u5v, 'tL{ 1 Jt!{II, !vv/47 L/~u ~
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:




        If you fail to respond, judgment by default will be entered against you for the reli.e f demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                        CLERK OF COURT


 Date: _ __ _ __ __ _
                                                                                   Signature of Clerk or Deputy Clerk
 Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 10 of 22 PageID #: 20




AO 440 (Rev. 12/09) Swnmons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name ofindividual and title, if any)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                    - -- - - - - - - - - - -- - -- -
                                                                                    0 n (date)                         ; or
          ----- -- - ---------------                                                             - - - - -- - -
           0 I left the summons at the individual ' s residence or usual place of abode with (name)
                                                                                                                   - - - -- - - - -
                                                                ' a person of suitable age and discretion who res ides there,
          - - - -- - - - - - -- - - --
           on (date)                                , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                    on (date)                           ; or

           0 I returned the summons unexecuted because                                                                                ; or

           0 Other (specify):




            My fees are$                            for travel and $                 for services, for a total of$             0.00


            I declare under penalty of perjury that this information is true. ·



  Date:
                                                                                            Server 's signature



                                                                                          Printed name and title




                                                                                             Server's address


  Additional information regarding attempted service, etc:
Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 11 of 22 PageID #: 21




AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the




 '-£U.Sll /l~dtw/4 6,(d _))1, ·                                    )
                                                                   )
                             Plaintiff
                                                                                              3 '. ,q-tv✓ 'le_/ 2--CM5
                                                                   )
                                v.                                 )       Civil Action No.
                                                                   )
                                     SvA76                         )
                            Defendant                              )


                                                       SUMMONS IN A CIVIL ACTION

To: (Defendant 's name and address)

      r;J J z_ .,/41¼! ~ I fZ, ~ JI             (A,-



      hl/j ~ v/ r/4 1 ) / ~ /vc,,'o/ ~4 -Zif
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:




        If you fail to respond, judgment by default will be entered against you for the reHef demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


 Date:
         - -- - - - - - -                                                                Signature of Clerk or Deputy Clerk
Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 12 of 22 PageID #: 22




AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and title, ifany)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                    - -- - -- - -- - - -------
                                                                                    0 n (date)                        ; or
          - - - -- -- - -- - - - -- - - - - - - - -
           0 I left the summons at the individual ' s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          - - - - ------------
           on (date)                                , and mailed a copy to the individual's last known address; or
                        --------
           0 I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                     on (date)                        ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify) :




            My fees are$                            for travel and $ .                for services, for a total of$          0.00


            I declare under penalty of perjury that this information is true. ·



  Date:
                                                                                           Server's signature



                                                                                          Printed name and title




                                                                                            Server 's address

  Additional information regarding attempted service, etc:




                                                                                                                                       .
Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 13 of 22 PageID #: 23




 AO 440 (Rev. 12/09) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                           for the




     '-1,u s.e J' /!~dvi/11i "5,fc//11: l
                              Plaintiff                       )
                                                              )
                                                              )
                                                                     Civil Action No . .   3: Jq- ~V- 7l/Z -cJ+6
                                                              )
                             Defendant                        )


                                                 SUMMONS IN A CIVIL ACTION

 To: (Defendant's name and address)

        22-tJc;               ;J(v +1.k             h
        ~v,·~                / Ll-( 1 /(« -/vclc;                 L/o Z/i
           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
 whose name and address are :




        If you fail to respond, judgment by default will be entered against you for the reHef demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                        CLERK OF COURT


 Date: _ _ _ _ __ __ _
                                                                                    Signature of Clerk or Deputy Clerk
Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 14 of 22 PageID #: 24




AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and title, if any)
 was received by me on (date)


           CJ I personally served the summons on the individual at (place)
                                                                                    - - - - -- - -- - - -- - - - --
                                                                                    on (date)                        ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who res ides there,
          ----------------
           on (date)                                ' and mailed a copy to the individual's last known address; or

           CJ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                    on (date)                        ; or

           CJ I returned the summons unexecuted because                                                                             ; or

           0 Other (specify) :




            My fees are $ ·                         for travel and $                 for services, for a total of$          0.00


            I declare under penalty of perjury that this information is true. ·



  Date:
                                                                                           Server 's signature



                                                                                         Printed name and title




                                                                                            Server's address

  Additional information regarding attempted service, etc:
Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 15 of 22 PageID #: 25




 AO 440 (Rev. 12/09) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                            for the




                                                              )
                                                              )
                              Plaintiff
                                                              )
                                                              )       Civil Action No.   3~ /Cl-(!_/\(.. t/(/2 -CAfB
                                                              )
                                                              )
                             Defendant                        )


                                                 SUMMONS IN A CIVIL ACTION

 To: (Defendant's name and address)

             L-/1/J ~ J cAr->f .J                    Jf V


             )-lu/Svi' I!< 1 J~Wf
           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
 whose name and address are:




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


  Date: _ _ _ __ _ _ __
                                                                                    Signature of Clerk or Deputy Cle_rlc
Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 16 of 22 PageID #: 26




AO 440 (Rev. 12/09) Summons in a Civil Action(Pagc 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and title, if any)
 was received by me on (date)


          Cl I personally served the summons on the individual at (place)
                                                                                   - - - - - - - -- - - -- - - - - -
                                                                                  0n   (date)                       ; or
          - - - - - -- - - - -- - -- --------                                                   --------
           Cl I left the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          - - - - -- -- - - - - - - - -
           on (date)                               ' and mailed a copy to the individual's last known address; or
                        - - ------
           Cl I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                        ; or

           Cl I returned the summons unexecuted because                                                                           ; or

           Cl Other (specify):




           My fees are$                            for travel and $                 for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true. ·



  Date:
                                                                                          Server's signature



                                                                                        Printed name and title




                                                                                           Server's address

  Additional information regarding attempted service, etc:
Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 17 of 22 PageID #: 27




 AO 440 (Rev. 12/09) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                           for the




                                                             )
                                                             )
                                                             )
                                 V,                          )
                                                             )
                                                                      Civil Action No.   3: /q- CV~ ?4Z --CJ}-f6
                                                             )
                             Defendant                       )


                                                 SUMMONS IN A CIVIL ACTION

 To: (Defendant 's name and address)

                ?vA.JJ
            /('/IJ                                                   s.-f---,,,,( J- #12tJ<J
           /4t1Jsv/ l/4 1                                            ~-Z,t)2__

           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
 whose name and address are:




        If you fail to respond, judgment by default will be entered against you for the reHef demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


  Date:
          - - - - -- - - -
                                                                                    Signature of Clerk or Deputy Clerk
Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 18 of 22 PageID #: 28




AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and title, ifany)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                    - -- - - - - - - - - - - - - - - -
                                                                                    0 n (date)                       ; or
          - - - - - -- - ---------------                                                         --------
           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who res ides there,
          ----------------
           on (date)                                , and mailed a copy to the individual's last known address; or
                        --------
           0 I served the summons on (name of individual}                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                    on (date)                        ; or

           0 I returned the summons unexecuted because                                                                              ; or

           jj Other (specify) :




            My fees are$                            for travel and $                 for services, for a total of$          0.00


            I declare under penalty of perjury that this information is true. ·



  Date:
                                                                                           Server's signature



                                                                                         Printed name and title




                                                                                            Server 's address

  Additional infonnation regarding attempted service, etc:
Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 19 of 22 PageID #: 29




 AO 440 (Rev . 12/09) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                               for the




    \_iuj.J j/bJ u(};t A,l~ /Jt1·
                               Plaintiff
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                                                                         Civil Action No.   '3, /9-CJV-7L/ 2- -G/-f6
                                                                 )
                                                                 )


                                                  SUMMONS IN A CIVIL ACTION

 To: (Defendant's name and address)

          3//0            /vtl~.J
          ~u,·.1 v/ // l,
            A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) :_ or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
 whose name and address are:               '3Z l Z WM J /4 /7 ~ < ef                              ..sJ- .d Z O tJ
                                           ~u/C    v; //-c_1   lo/        'o/"62--/

         If you fail to respond, judgment by default will be entered against you for the reHef demanded in the complaint.
  You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


  Date:
          - - - -- -- - -                                                              Signature of Clerk or Deputy Clerk
Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 20 of 22 PageID #: 30




AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be.filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name ofindividual and title, if any)
 was received by me on (date)


           Cl I personally served the summons on the individual at (place)
                                                                                   - -- - -- - -- -- - - - - - - -
                                                                                   0 n (date)                        ; or
          ------- - ---------- -- - - -                                                         - - -- -- - -
           Cl I left the summons at the individual's residence or usual place of abode with            (name)
                                                                                                                  - --------
                                                                ' a person of suitable age and discretion who resides there,
          - - - -- -----------
           on (date)                                ' and mailed a copy to the individual's last known address; or
                        - - -- - - - -
           Cl I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                    on (date)                        ; or
          - - - -- - - - -- - -- - - -- - - - -- -                                              - - - -- - - -
           Cl I returned the summons unexecuted because                                                                            ; or
                                                                       ------- - - -- - -- - - - - - -
           Cl Other (specify):




            My fees are$                            for travel and $                 for services, for a total of$          0.00


            I declare under penalty of perjury that this information is true. ·



 Date:
                                                                                          Server 's signature



                                                                                         Printed name and title




                                                                                           Server 's address

  Additional information regarding attempted service, etc:
Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 21 of 22 PageID #: 31




 AO 440 (Rev. 12/09) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the




                                                                   )
                                                                   )
                              Plaintiff
                                                                   )
                                 v.                                )
                                                                   )
                                                                           Civi!ActionNo. {) ~   Jq--tv. . '/L/2--G/+6
                                                                   )
                             Defendant                             )


                                                 SUMMONS IN A CIVIL ACTION




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) -you must serve on the plaintiff a,i answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
 whose name and address are:           J 22 Z      l,./--W
                                                             f   A ,I LI   J
                                                                   /vtr//Ce,,-::r
                                                                                 i    r J
                                                                                        \JT'
                                       /4cis-v,'L/-< 1           J~'f        ~oz12-

        If you fail to respond, judgment by default will be entered against you for the reHef demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


 Date: _ _ _ _ _ _ __ _
                                                                                      Signature of Clerk or Deputy Clerk
Case 3:19-cv-00742-CHB-CHL Document 1-1 Filed 10/15/19 Page 22 of 22 PageID #: 32




AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and title, ifany)
 was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                    on (date)                        ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who res ides there,
           on (date)                                , and mailed a copy to the individual's last known address; or
                        --------
           0 I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                    on (date}                        ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):




            My fees are$                            for travel and $                 for services, for a total of$          0.00


            I declare under penalty of perjury that this information is true. ·


  Date:
                                                                                           Server's signature



                                                                                         Printed name and title




                                                                                            Server's address


  Additional information regarding attempted service, etc:
